*114OPINION

Per Curiam:

Martin Stern, Jr., commenced this action to recover money for architectural services rendered to Nathan Jacobson. After issue was joined, Jacobson moved for summary judgment on the ground that in dealing with Stem, he, Jacobson, was acting solely in a representative capacity and as agent for Lake Enterprises, Inc., the general partner of Kings Castle Limited Partnership, a disclosed principal and, therefore, was not personally liable to Stern. The district court granted that motion, and this appeal followed.
It is apparent from the record that genuine issues of material fact exist with regard to numerous matters, including, but not limited to the capacity in which Jacobson acted, whether Jacobson was in fact the principal, or an agent for a principal whose identity was disclosed or undisclosed, and whether, in any event, Stern rendered services in reliance upon Jacobson’s personal financial responsibility and was justified in looking to him for payment.
Reversed and remanded for trial.